                                                                                      E-FILED
                                                          Tuesday, 03 March, 2020 02:25:05 PM
                                                                 Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION


MARY B. VALENCIA, et al.,                   )
                                            )
      Plaintiffs,                           )
                                            )
 v.                                         )       Case No. 16-3331
                                            )       Consolidated with
CITY OF SPRINGFIELD, ILLINOIS,              )       Case No. 17-3278
                                            )
      Defendant,                            )
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )
                                            )
CITY OF SPRINGFIELD, ILLINOIS,              )
                                            )
      Defendant.                            )


                                   OPINION

RICHARD MILLS, United States District Judge:

      This is a consolidated action, wherein each party has moved for summary

judgment.

      The Court now considers the Motion of Plaintiff United States of America for

Summary Judgment on liability and Defendant City of Springfield’s Motion for

Summary Judgment on the issues of jurisdiction, civil penalties and damages.


                                        1
                                I.    INTRODUCTION

      Plaintiffs filed this case when Defendant City of Springfield (“the City”)

refused to grant a zoning permit to allow a group home for three men with

intellectual and physical disabilities to remain open.       This Court granted the

Plaintiffs’ motion for a preliminary injunction, finding that Plaintiffs were likely to

succeed in showing the City had violated the Fair Housing Act (“FHA”) by

discriminating on the basis of disability. The Seventh Circuit affirmed.

      Plaintiff United States of America alleges the City’s conduct constitutes both

a “pattern or practice” of discrimination and a denial of rights to a group of persons

that raises an issue of general public importance. The United States asks the Court

to grant summary judgment to the United States as to Springfield’s liability and order

the City to submit a plan to remediate its violations.

                          II.    FACTUAL BACKGROUND

      Reaction to FHA amendment

      After the FHA was amended to prohibit discrimination against persons with

disabilities, Illinois enacted the Illinois Community Residence Location Planning

Act which required home-rule cities to develop a plan to comply with these new

prohibitions. Daniel Lauber was a consultant to the Illinois Planning Council on

Developmental Disabilities. In that capacity, he provided guidance to cities in order




                                          2
to comply with the FHA. The City submitted its plan for compliance with the FHA

amendments to Mr. Lauber.

      On August 30, 1990, Mr. Lauber sent a letter to the City advising that its plan

to amend its zoning code to comply with the FHA was “excellent” and that, upon

enactment, the “City of Springfield will be in compliance with the requirements of

both the Illinois Community Residence Location Planning Act and the Fair Housing

Act, as we understand the act and case law interpreting it.” The City alleges that, at

the time he sent the letter, Mr. Lauber was concerned that because the definition of

group home included a range of numbers of residents which overlapped the number

of unrelated residents allowed in the definition of family, there might be uncertainty

or ambiguity about whether a group home with 5 or fewer residents should be

subjected to requirements of group homes instead of being considered a family. Mr.

Lauber was directed by a member of the staff of the Governor at the time not to raise

such concerns with the cities he was advising.

      Mr. Lauber drafted the recommendations to the Illinois General Assembly

which were submitted on January 31, 1991 by the Illinois Planning Council. In that

recommendation, Lauber reported that 76 of the cities which participated in the

Council’s analysis had spacing requirements for community residences within single

family zoning districts: 20 cities required 600 feet or less, 8 required 601 to 999 feet

separation, 36 required 1000 feet and 12 required more than 1320 feet.


                                           3
      Since the City adopted the changes to the zoning ordinance endorsed by Mr.

Lauber in 1990, the City has sought to enforce the 600 foot spacing provision on

only two occasions, both in the summer of 2016.

      The Group Home at 2328 S. Noble Ave.

      In 2014, Plaintiff Individual Advocacy Group (“IAG”) began operating a

group home for three persons with disabilities located at 2328 S. Noble Ave., in a

residential zoning district in Springfield. IAG is licensed to provide these services

by the State of Illinois through the Illinois Department of Human Services.

      The home at 2328 S. Noble Ave. is a Community Integrated Living

Arrangement (“CILA”) and, as such, it is approved, licensed, funded and overseen

by the State of Illinois. The CILA program is the means by which, through

Medicaid, the State of Illinois provides community-based residential services to

persons with intellectual disabilities. See Ill. Admin. Code tit. 59, pt. 115. Its

purpose is to enable persons with intellectual disabilities to live in the community

rather than in institutional settings, in order to “promote optimal independence in

daily living and economic self-sufficiency of individuals with a mental disability.”

Id. § 115.100(b). CILAs are permitted to have up to eight residents.

      As a licensed CILA, 2328 S. Noble Ave. must “be typical of homes in the

community and residential neighborhood” and its presence must “not appreciably

alter the characteristics of the neighborhood.” Id. § 155.310(a). Consistent with this


                                          4
mandate, 2328 S. Noble Ave. is a ranch-style, three bedroom home that does not

appear outwardly different from other homes on the block. The home has created

no traffic or parking issues for the City. It also has not been the subject of any police

or emergency calls, other than a domestic disturbance call in 2014 that was unrelated

to and did not involve the residents.

      Since the spring of 2014, 2328 S. Noble Ave. has been the home of J.D., a 35-

year-old man with intellectual and physical disabilities, and J.M., A 36-year-old man

with intellectual disabilities. Another adult man with intellectual and physical

disabilities, A.D., lived with J.D. and J.M. at 2328 S. Noble Ave. until his death in

September 2017.

      The residents of 2328 S. Noble require 24-hour assistance with their activities

of daily living including bathing, dressing and eating, and they receive those services

in the home from the staff of IAG. Additionally, J.D. and J.M. attend an IAG-run

program with supported employment services during the day. A.D. was medically

fragile prior to his death and received day support services from IAG at home.

Typically, two staff persons are present when the three residents are at home and

awake, and one staff person is at home at other times.

      Through their guardians, the residents of 2328 S. Noble lease the home

directly from the landlords, Christine and Robyn Hovey. With the families’ consent,

IAG handles rental payments and other administrative functions related to the


                                           5
tenancy. This is consistent with federal law governing Medicaid-funded community

residential services for persons with disabilities.               See 42 C.F.R. §

441.301(c)(4)(vi)(A) (residential services should be provided in a “unit or dwelling

. . . that can be owned, rented, or occupied under a legally enforceable agreement by

the individual receiving services”).

      The first tenant to sign the lease for 2328 S. Noble was A.D., through his sister

and guardian Mary Valencia. A.D. lived alone at the home for approximately six

weeks before J.D. and J.M. moved in. At the time Ms. Valencia signed the lease on

behalf of A.D., both she and IAG were unaware that an agency called Sparc operated

another CILA on the same block of S. Noble Ave.

      J.D. primarily uses a wheelchair to ambulate, as did A.D. 2328 S. Noble Ave

is fully accessible to persons with disabilities. The Hoveys modified the home at

their own expense to make it more physically accessible by, for example, installing

lowered kitchen countertops, accessible door thresholds, a roll-in shower and

accessible sliding doors opening onto the back patio.

      The guardians of J.D. and A.D. as well as IAG found it difficult to locate

physically accessible housing in the City and spent months looking for a suitable

location for the residents. This difficulty is consistent with the City’s statements that

there is a “drastic shortage” of housing for persons with disabilities in Springfield.

Because the City receives funds under the federal Community Development Block


                                           6
Grant program, it is required to identify impediments to fair housing within the City,

including unmet demands for particular kinds of housing.             In its periodic

submissions to the U.S. Department of Housing and Urban Development (“HUD”),

the City has acknowledged an unmet demand for housing that is accessible for

people with disabilities.

      Before moving to 2328 S. Noble, A.D. was institutionalized at the Murray

Developmental Center, a large congregate living facility in Centralia, IL, more than

two and one-half hours away from his family in Springfield. After moving to 2328

S. Noble, A.D.’s developmental skills improved and he gained the ability to feed

himself using adaptive utensils and even to walk a few steps with assistance.

      J.D. also lived in a large congregate facility, Brother James Court in

Springfield, before moving to 2328 S. Noble. Living in a physically accessible

single-family home in the community has provided him with the independence he

lacked in the institution.

      J.M. has lived in group homes since he was three years old. His father says

he loves living at 2328 S. Noble Ave. In prior situations, including the institutional

settings, the 2328 S. Noble residents were required to share bedrooms with others

and had little privacy or personal space, had their belongings stolen or broken and

experienced bullying or violence at the hands of other residents. At 2328 S. Noble,

the residents have their own private bedrooms and have not experienced any bullying


                                          7
or theft. In addition, the residents’ family members live nearby in Springfield and

both J.D.’s and A.D.’s families are or were able to see them more often than when

they were institutionalized. According to their guardians, the residents of 2328 S.

Noble view themselves as a family and the house as their home.

      City’s zoning of group homes for persons with disabilities

      The City claims it amended its ordinance in 1990 for the express purpose of

complying with the FHA. The United States disputes the assertion, stating that the

City presents no evidence or citation to the record regarding its express purpose.

Moreover, the United States claims the purpose behind the City’s 1990 zoning

amendment is irrelevant as to the City’s liability and as to whether the United States

has a cause of action under either prong of 42 U.S.C. § 3614(a).

      The City alleges it relied on the state’s own expert to draft the amendments.

The United States disputes the assertion on the basis that the City provides no

evidence in support.

      The City claims the state’s expert was aware of an ambiguity trap in the

amendments for the City and numerous other cities but was prevented from warning

the City and other cities.

      The City alleges that for more than 25 years, it never addressed the matter of

spacing of group homes. The United States disputes the assertion, noting that in

1995, the City opined that a group home for persons with disabilities would not have


                                          8
to comply with the spacing ordinance if the home had five or fewer residents.

Moreover, the City has known that 2328 S. Noble was operating as a group home on

the same block as a Sparc group home since at least September 2014.

      Springfield’s zoning ordinance defines “family” as: “One or more persons

each related to one another by blood, marriage, or adoption, or is a group of not more

than five persons not all so related occupying a single dwelling unit[.]” Springfield

Zoning Code (“Code”) § 155.001. Families are permitted to live in residential

zoning districts as a matter of right in Springfield.

      Unlike “family” residences, group homes like 2328 S. Noble are only

permitted in residential neighborhoods if they comply with the City’s 600-foot

spacing rule for “community residences.”          Code § 155.053.       A “community

residence” is defined in part as a “single dwelling unit occupied on a relatively

permanent basis in a family-like environment by a group of unrelated persons with

disabilities, plus paid professional support staff provided by a sponsoring agency[.]”

Id. § 155.051. This term includes group homes for persons with intellectual

disabilities, as well as for the elderly, persons with physical disabilities, and persons

with mental illness. It also includes CILAs and group homes of all sizes, including

“family care residences,” which are “community residences” for up to six persons,

excluding support staff. Code § 155.053.




                                           9
      Since 1990, Springfield’s zoning ordinance has restricted the locations of

“community residences” through its spacing rule, which provides that a “community

residence” may not be located within 600 feet of another “community residence” in

a residential zoning district unless the home obtains a Conditional Permitted Use

(“CPU”) permit. According to Springfield’s current Zoning Administrator, former

Assistant Zoning Administrator and Rule 30(b)(6) designee, Matthew McLaughlin,

Springfield has never granted such a CPU permit.

      The zoning ordinance states that the purpose of the 600-foot spacing rule is

“to ensure that community residences, which operate most effectively in residential

environments, do not adversely affect those environments through over

concentration or improper operation.” Code § 155.053. The City of Springfield

does not maintain a list of “community residences” or otherwise track their locations

to ensure compliance with the 600-foot spacing rule or any other purpose. The 600-

foot spacing rule for “community residences” applies solely to housing for persons

with disabilities, and not to housing for “families.”

      The City’s 30(b)(6) representative, Matthew McLaughlin, confirmed that

Springfield’s zoning definition of “family” includes groups of up to five unrelated

persons. Moreover, the City has consistently interpreted and applied the “family”

definition to include groups of up to five unrelated persons since at least the early

1990s. However, the City contended earlier in this litigation that “five unrelated


                                          10
persons cannot be considered a family” for zoning purposes, and therefore “could

not legally occupy a single family home.” Doc. No. 15, at 7. The City further

claimed that “the phrase ‘not more than five persons not all so related’ in the

definition [of “family”] is meant as a safe harbor allowing a traditional family to take

in a[n] unrelated boarder without losing the right to occupy a single family home

(subject to a maximum of five total persons).” Id. The Court rejected the City’s

interpretation and upon losing on appeal, see Valencia v. City of Springfield, 883

F.3d 959, 971 (7th Cir. 2018), the City abandoned it.

      The City now concedes there was no factual basis for the argument that the

provision for unrelated persons in its definition of “family” was intended to provide

a “safe harbor” to “traditional famil[ies]” wishing to take in “an unrelated boarder.”

Prior to this litigation, Springfield had never before construed or enforced the

definition of “family” to require that at least two persons be related. Contrary to its

prior contentions, therefore, Springfield permits five unrelated persons without

disabilities to reside together as a “family” anywhere in a single-family residential

zoning district as a matter of right, while requiring five unrelated persons with

disabilities living in a “community residence” to obtain a special permit to live in a

single-family zoning district if another “community residence” is located within 600

feet. See Code § 155.053.

      Springfield’s enforcement of the 600-foot spacing rule


                                          11
      Springfield has known since at least September 2014 that 2328 S. Noble was

operating as a group home on the same block as a Sparc group home. In September

2014, the City’s zoning department received an anonymous complaint about 2328

S. Noble, which was recorded by the City’s Assistant Zoning Administrator, John

Harris, as follows: “Group Home? Uncertain # of people there 4+?/ plus a Sparc

Home is at 2317 Noble.” Zoning department staff preliminarily investigated the

complaint by pulling property tax records for the two homes and noting the number

of people living at 2328 S. Noble but took no further action to address it at that time.

      In the spring of 2016, the City initiated a zoning enforcement action based on

the 600-foot spacing rule against a different small group home operated by IAG at

137 Pinehurst Drive. The landlords of that house submitted a petition for a CPU

permit and a request for a reasonable accommodation so that the group could remain

open. In August 2016, the City denied the 137 Pinehurst CPU permit request. The

home closed shortly thereafter.

      In August 2016, days before the City denied the 137 Pinehurst CPU petition,

the City also initiated a zoning enforcement action based on the 600-foot spacing

rule against 2328 S. Noble Ave.         On October 17, 2016, in response to this

enforcement action, the Hoveys and IAG applied for a CPU permit. They also

requested a reasonable accommodation to allow the three residents to remain in their

home notwithstanding the 600-foot spacing rule, based on the residents’ disabilities


                                          12
and need for housing in the community. They attached documentation in support of

these requests, including information about IAG, the most recent national

accreditation report on IAG, photographs of the home and an expert’s summary of

studies showing that small group homes like 2328 S. Noble do not have an adverse

impact on residential neighborhoods.

                               (1) The Staff Recommendation

          About one month later, the Springfield Planning and Zoning Commission

received a recommendation from its professional staff to deny the CPU petition. The

staff report concluded that “[t]he evidence provided in the petition does not provide

sufficient detail to allow staff to make a reasonable determination whether the design

and method of operation of the proposed use will minimize the adverse effects on

the character of the surrounding area[.]” The report did not explain what “adverse

effects” the home was creating. The report also did not identify or request any

additional information that would have allowed the Commission to determine how

these effects could be minimized.

      The professional staff declined to address the request for a reasonable

accommodation, stating that they were “unable at this time to provide an expert

opinion on . . . this part of the request[.]” The City states it considered the denial of

the CPU to also be a denial of the request for reasonable accommodation.

                 (2) Springfield Planning and Zoning Commission Hearing


                                           13
      The City’s Planning and Zoning Commission scheduled a hearing on the 2328

S. Noble Ave. CPU permit application for November 16, 2016. Prior to that hearing,

the City erected a sign on the front lawn of the home to notify the neighbors about

the pending zoning case.

      Early in the November 16, 2016 Planning and Zoning Commission hearing,

before most of the testimony and evidence had been presented, Assistant

Corporation Counsel Linda O’Brien provided legal advice to the Commissioners

about Springfield’s definition of “family.”         Consistent with Springfield’s

longstanding enforcement practices, Ms. O’Brien explained that three unrelated

persons could lease a home together as a “family.” She further opined that the three

residents of 2328 S. Noble did not qualify as a “family” because their residence was

a “group home” and, therefore, the 600-foot spacing rule applied to them.

      The 2328 S. Noble Ave. petitioners presented evidence about the home and

its minimal impact on the surrounding neighborhood, including testimony that there

was no interaction between the home and the nearby Sparc CILA, that the landlords

had made extensive modifications to the home to make it physically accessible, and

that the residents’ quality of life had improved in the family-like atmosphere of the

home. The Executive Director of IAG testified that if 2328 S. Noble were forced to

close, the residents “would lose their home,” and that “[t]here was absolutely




                                         14
nowhere else where [IAG] would be able to accommodate them. . . . It would be

tragic. It would be devastating.”

      The petitioners also presented an expert witness who opined that: (1) 2328 S.

Noble Ave. should not be subject to the 600-foot spacing rule because the three

unrelated persons living there qualified as a “family” under the zoning code; and (2)

even if the 600-foot spacing rule did apply, the home was entitled to a CPU permit.

      Lorraine Iocca, the mother and guardian of J.D., testified that her son had

previously lived in a large institution where he shared a room with three other men,

routinely had his belongings stolen and was physically assaulted by other residents.

She stated that it had taken several months to find a new home for him and that he

was very happy at 2328 S. Noble. She explained that he loved his fellow housemates

and the IAG staff, that the house was perfect to accommodate his disabilities, and

that he considered 2328 S. Noble to be his home.

      At the conclusion of the hearing, the Planning and Zoning Commission voted

4-3 to adopt the staff recommendation to deny the CPU permit. In voting to deny

the CPU request, one Commissioner referenced the Commission’s earlier vote to

deny a CPU to the 137 Pinehurst home and expressed the concern that granting the

2328 S. Noble petition would set a bad precedent.

                              (3) The City Council Hearing

      On December 20, 2016, the City Council held a hearing on the 2328 S. Noble


                                         15
CPU application. The petitioners reiterated their request that the CPU be granted

and, in the alternative, that the City grant a reasonable accommodation to allow the

residents to remain in their home.

      William McCombs, the father and guardian of J.M., testified at the hearing

and urged the Council to recognize that denying the CPU permit would amount to

discrimination on the basis of disability.     He noted that 2328 S. Noble was

indistinguishable from the other homes on the block and that the group home had

been open for nearly three years without incident. He asked the City to make an

exception to the 600-foot spacing rule and not to deprive the residents of their

housing simply “because they’re different.”

      The Chief of Police told the City Council that, to his knowledge, there had

been no police calls or disturbances at 2328 S. Noble.          An Alderman also

acknowledged that there had been “no issues” with the home in the years it had been

operating.

      The City Council voted 8-2 to adopt the Planning and Zoning Commission’s

recommendation and deny the CPU permit. The City Council did not address the

request for a reasonable accommodation. The City states that it considered the denial

of the CPU to also be a denial of the request for reasonable accommodation.

      In advocating for the denial, one Alderman repeated the concern about setting

a bad “precedent” and another Alderman stated that he did not “think it’s fair that


                                         16
we would decline one and allow the other,” referring to the denial of the 137

Pinehurst CPU request. The Mayor also warned that granting the CPU permit would

set a precedent.

        Springfield has never granted a CPU permit or a reasonable accommodation

request to relieve a group home from the 600-foot spacing requirement. The City

has no process or policy for handling reasonable accommodation requests in zoning

and land-use matters. The City disputes that it has no process or policy, claiming

that it considered the CPU process to be a reasonable accommodation. If Springfield

had considered the three residents of 2328 S. Noble to be a “family,” the home would

have been permitted as of right and not subject to the City’s 600-foot spacing rule.

        Subsequent proceedings and Springfield’s admissions

        The private Plaintiffs filed suit on December 22, 2016, two days after the City

Council voted to deny the 2328 S. Noble CPU petition. On January 11, 2017, the

private Plaintiffs moved for a preliminary injunction that would prevent the City

from evicting the residents of 2328 S. Noble during the pendency of this litigation.

The Court granted the preliminary injunction on August 2, 2017. The United States

Court of Appeals for the Seventh Circuit affirmed the Court’s decision on March 1,

2018.

        Following the Seventh Circuit’s decision, the City sought leave to file new

answers to the private Plaintiffs’ and United States’ complaints, in order to “simplify


                                           17
the proceedings in this case by not contesting liability for violation of the Fair

Housing Act.” The City noted it had “consistently represented to this Court” that it

would amend its ordinance if its appeal failed and stated that it was “considering”

those amendments as of June 2018.

        The magistrate judge granted the City leave to amend its answers. The City

admitted that its “zoning ordinance applicable to group homes for disabled persons,

as in effect on the filing dates of the complaints, discriminated against the residents

of the group home located at 2328 Noble Ave., Springfield, IL (‘Noble Home’), on

the basis of disability in violation of federal law.” The City further denied “any

specific intent to discriminate” or “to violate applicable federal laws . . . at the time

the zoning ordinance was enacted.” Additionally, the City specifically admitted that

section 155.053 (the 600-feet spacing rule for group homes for persons with

disabilities) and section 155.211.1 (the requirements to obtain an exception to the

spacing rule) of its zoning code were discriminatory.

        The City alleges that in 2016, when finally faced with the issue, the City fell

into the very ambiguity trap the state’s expert knew of but was prevented from

warning the City about. The United States claims it does not know what the City

means by this assertion, given that the City cites no evidence in support. 1



1
 Presumably, this is in regard to Mr. Lauber’s concern that because the definition of group home included
a range of numbers of residents which overlapped the numbers of unrelated residents allowed in the
definition of family, there could be uncertainty about whether a group home with 5 or fewer residents
                                                   18
       More than a year after assuring the Court that it would amend its zoning

ordinance, the City has not done so.

                                        III.    DISCUSSION

       The United States seeks summary judgment as to the City’s liability for

violating the Fair Housing Act, 42 U.S.C. §§ 3601-3631. The United States claims

that, by maintaining and enforcing a discriminatory zoning code and refusing to

grant a CPU permit or reasonable accommodation to allow the residents of 2328 S.

Noble to remain in their home, the City has discriminated in the sale or rental of

dwellings, or otherwise made dwellings unavailable, to persons because of

disability, in violation of 42 U.S.C. § 3604(f)(1); discriminated against persons in

the terms, conditions, or privileges, of a dwelling because of a disability, in violation

of 42 U.S.C. § 3604(f)(2); and refused to make reasonable accommodations in rules,

policies, practices, or services which may be necessary to afford persons with

disabilities an equal opportunity to use and enjoy a dwelling, in violation of 42

U.S.C. § 3604(f)(3)(B). According to the United States, this constitutes both a

“pattern or practice” of resistance to the full enjoyment of the rights granted by the

FHA and a denial of the rights of a group of persons raising an issue of general




should be subjected to the requirements of group homes instead of being considered a family. Mr. Lauber
testified he was prevented from raising that concern because it was an election year.
                                                  19
importance, within the meaning of 42 U.S.C. § 3614(a). For these reasons, the

United States seeks the entry of summary judgment against the City on liability.

      The United States also asks the Court to order the City to submit a plan to

expeditiously remediate its violations of the FHA, in light of the City’s ongoing

failure to amend what it has admitted is a discriminatory zoning ordinance.

      In its response, the City acknowledges that its ordinance as applied in this case

violated the FHA. However, that alone does not establish the right of the Attorney

General to bring a case under 42 U.S.C. § 3614. The City contends the United States

has not shown a pattern or practice of discrimination and the summary judgment

motion should be denied.

      The City’s motion for summary judgment addresses whether the United States

has jurisdiction to bring this action through the Attorney General by alleging a

“pattern or practice” of discrimination. It is also directed at the claims for civil

penalties as well as for compensatory damages on behalf of the five persons

identified as aggrieved parties. The City denies that it engaged in a pattern or

practice of discrimination and also denied the ordinance was adopted or applied with

any intent to discriminate against disabled persons. The City claims as a matter of

law, it cannot be assessed civil penalties and the Court cannot award damages to the

residents of the group home, their guardians or the residential services provider that

operates the home.


                                         20
      The United States claims judgment should be entered in its favor because the

City has engaged in a “pattern or practice” of discrimination as well as a “denial of

rights” to a “group of persons” which raises an issue of “general public importance.”

The issues of civil penalties and damages turn on factual disputes and, according to

the United States, there is ample evidence in the record which would allow the fact

finder to award those remedies. Accordingly, the United States contends the City’s

motion should be denied.

      Legal standard

      Summary judgment is appropriate if the motion is properly supported and

“there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” See Fed. R. Civ. P. 56(a). The Court construes all

inferences in favor of the non-movant. See Siliven v. Indiana Dept. of Child

Services, 635 F.3d 921, 925 (7th Cir. 2011). To create a genuine factual dispute,

however, any such inference must be based on something more than “speculation or

conjecture.” See Harper v. C.R. England, Inc., 687 F.3d 297, 306 (7th Cir. 2012)

(citation omitted). Because summary judgment “is the put up or shut up moment in

a lawsuit,” a “hunch” about the opposing party’s motives is not enough to withstand

a properly supported motion. See Springer v. Durflinger, 518 F.3d 479, 484 (7th

Cir. 2008). Ultimately, there must be enough evidence in favor of the non-movant

to permit a jury to return a verdict in its favor. See id.


                                           21
            A. UNITED STATES’ PARTIAL MOTION AS TO LIABILITY

      Whether the City committed a Fair Housing Act violation

      In an August 2, 2017 Opinion granting the Plaintiffs’ motion for preliminary

injunction in the first-filed case, the Court held that Plaintiffs were likely to succeed

on their claim that Springfield’s 600-foot spacing rule for group homes for persons

with disabilities was intentionally discriminatory in violation of the FHA. The

United States seeks summary judgment on its claims under 42 U.S.C. §§

3604(f)(1)(B) and (f)(2), on the basis that the undisputed record supports the Court’s

analysis.

      The FHA makes it unlawful “[t]o discriminate in the sale or rental, or to

otherwise make unavailable or deny, a dwelling to any buyer or renter because of a

handicap of . . . a person residing in or intending to reside in that dwelling. . . .” 42

U.S.C. § 3604(f)(1)(B).       The Act also prohibits discrimination against such

individuals in the “terms, conditions or privileges of sale or rental of a dwelling, or

in the provision of services or facilities in connection with such dwelling.” Id. §

3604(f)(2). “Congress explicitly intended for the [Fair Housing Amendments Act]

to apply to zoning ordinances and other laws that would restrict the placement of

group homes” for persons with disabilities. Oconomowoc Residential Programs v.

City of Milwaukee, 300 F.3d 775, 782 (7th Cir. 2002) (citations omitted).




                                           22
      The Sixth Circuit has concluded “statutes that single out for regulation group

homes for the handicapped are facially discriminatory.” See Larkin v. Mich. Dep’t

of Social Servs., 89 F.3d 285, 290 (6th Cir. 1996). The Tenth Circuit has held that

if a zoning ordinance “single[s] out the handicapped and appl[ies] different rules to

them,” its “discriminatory intent and purpose” is “apparent on [its] face.” Bangerter

v. Orem City Corp., 46 F.3d 1491, 1500 (10th Cir. 1995). A plaintiff need not prove

“malice or discriminatory animus of a defendant” to establish discrimination if the

defendant treats someone protected by the FHA differently than others. Id. at 1500-

01.

      Even when the facts are construed in a light most favorable to the City, the

Court finds the record establishes that the City’s enforcement action against 2328 S.

Noble demonstrates that the spacing rule treats group homes for up to five unrelated

individuals with disabilities less favorably than it does a similarly situated living

arrangement consisting of up to five unrelated non-disabled people. By maintaining

the discriminatory spacing rule and enforcing it against the 2328 S. Noble group

home, the City has denied housing and made it unavailable on the basis of disability,

in violation of 42 U.S.C. § 3604(f)(1)(B). The spacing rule renders certain housing

“unavailable” to persons with disabilities that would otherwise be available. The

600-foot spacing rule on group homes for individuals with disabilities that does not

apply on comparable housing for non-disabled individuals plainly imposes


                                         23
discriminatory “terms” and “conditions” on housing on the basis of disability, in

violation of 42 U.S.C. § 3604(f)(2).

      Although the City now claims that the zoning ordinance “as applied in this

case” violates the FHA, the City previously admitted in its Amended Answer “that

its zoning ordinance applicable to group homes for disabled persons, as in effect on

the filing dates of the complaints, discriminated against the residents of the group

home located at 2328 Noble Ave. (‘Noble Home’), on the basis of their disability in

violation of federal law.” Accordingly, it is undisputed that the spacing rule

discriminates on the basis of disability.

      Pattern or practice of discrimination and denial of rights under the FHA

      The United States is authorized to bring suit under the FHA “[w]henever the

Attorney General has reasonable cause to believe that any person or group of persons

is engaged in a pattern or practice of resistance to the full enjoyment of any of the

rights granted by” the FHA, “or that any group of persons has been denied any of

the rights granted by” the FHA “and such denial raises an issue of general public

importance.” 42 U.S.C. § 3614(a).

      The City claims that absent proof of a pattern or practice of discrimination,

the Attorney General lacks jurisdiction under § 3614(a) to bring this action and its

motion for partial summary judgment on liability must be denied.




                                            24
      The City contends that, for more than 25 years after the adoption of the

ordinance, it never had occasion to invoke the CPU process. In the summer of 2016,

two group homes—both of which were operated by the same organization—were

brought to the City’s attention.

      Even upon construing all inferences in favor of the City, the Court concludes

that the City’s conduct satisfies both prongs of the provision. While “[p]roof of

isolated or sporadic acts of discrimination does not suffice to prove a ‘pattern or

practice’” the United States establishes a “pattern or practice” of discrimination in

violation of the FHA if the facts demonstrate that the discrimination at issue is the

defendant’s “standard operating procedure—the regular rather than the unusual

practice.” United States v. Balistrieri, 981 F.2d 916, 929 (7th Cir. 1992).

      It is undisputed that the City’s zoning ordinance constitutes a discriminatory

policy which is sufficient to establish a “pattern or practice” of discrimination. On

the two occasions the City was asked to grant an exception to its spacing rule, the

City refused to do so. Moreover, certain City decision-makers stated they were

concerned about setting a bad “precedent” if they granted the 2328 S. Noble CPU,

which suggested they intended to take the same action in any future spacing rule

cases. It is apparent this was standard operating procedure and the City would have

made the same decision if other group homes were brought to its attention. Thus,

any group home that attempted to circumvent the ordinance would have been


                                         25
operating under a constant risk of eviction. The City’s assertion that it reasonably

believed the ordinance complied with the FHA and that it lacked any discriminatory

motive does not absolve the City of liability. Accordingly, the Court concludes that

the City is liable for engaging in a “pattern or practice” of discrimination in this case.

      The Court further finds that by applying the spacing rule to 2328 S. Noble

Ave. and refusing to make an exception as a reasonable accommodation for the three

residents, the City also denied rights granted by the FHA to a group of persons.

Moreover, the availability of community-based housing for persons with disabilities

is most assuredly an “issue of general public importance.” Accordingly, the Court

concludes that the City is also liable for denying fair housing rights to a group

persons, raising an issue of general public importance.

      Based on the foregoing, the Court concludes that summary judgment in favor

of the United States and against the City of Springfield is warranted as to liability.

         B. CITY OF SPRINGFIELD’S SUMMARY JUDGMENT MOTION

      The Court has already determined the United States has established that the

City engaged in a “pattern or practice” of discrimination and a denial of rights to a

group of persons within the meaning of 42 U.S.C. § 3614(a). Therefore, the City’s

motion on the United States’ § 3614(a) claim will be denied.

      Civil penalty




                                           26
      The FHA authorizes the Attorney General to seek a civil penalty “to vindicate

the public interest.” 42 U.S.C. § 3614(d)(1)(C). The City contends § 3614 does not

“expressly authorize” civil penalties against municipalities, citing City of Newport

v. Fact Concerts, Inc., 453 U.S. 247 (1981), wherein the Supreme Court held that

municipalities are immune from punitive damages under 42 U.S.C. § 1983. See id.

at 271. While the statute does not expressly authorize such penalties, the statute does

not preclude civil penalties against municipalities. Section 3614 does not identify

the types of entities that are subject to civil penalties. The plain language requires

only that a civil penalty be in the “public interest.” The fact that punitive damages

are unavailable against municipalities has no bearing on whether civil penalties are

available against municipalities under the FHA. The Parties cite cases wherein civil

penalties under the FHA were awarded against municipalities. Accordingly, there

is no question civil penalties are available in appropriate circumstances.

      In determining whether to assess any civil penalty and the amount thereof,

courts should consider “the nature and circumstances of the violation, the degree of

culpability, any history of prior violations, the financial circumstances of that

defendant and the goal of deterrence, and other matters as justice may require.”

Smith & Lee Associates, Inc. v. City of Taylor, 102 F.3d 781, 798 (6th Cir. 1996)

(quoting H.R. Rep. No. 100-711, 100th Cong., 2d Sess. 40 (1988), reprinted in 1988

U.S.C.C.A.N. 2173, 2201).


                                          27
      The City contends there is no substantial evidence which would support a

finding that the City’s action was motivated by an intent to discriminate against

disabled persons. When the FHA was amended to prohibit housing discrimination

based on disability, the City amended its zoning ordinance to comply with the new

requirements. The City also worked with an expert hired by the state. The expert,

Daniel Lauber, deemed the City’s amendments “excellent.” Mr. Lauber specifically

cited the 600 foot spacing requirement as an “essential criteri[um]” and lauded the

conditional permitted use process as an alternative for homes that did not meet the

spacing requirement.

      The City alleges Mr. Lauber was prevented from warning of an ambiguity that

concerned him when the City enacted the ordinance. Mr. Lauber was concerned that

if the number of residents of the group community residence was less than the

maximum number of unrelated residents of a family, the City might be liable for

discrimination if it applied the group community residence standards.

      The City alleges that for more than 25 years, it was never called upon to apply

the spacing requirement for neighboring group homes until 2016, upon encountering

two homes occupied by IAG. Both group homes were within 600 feet of group

homes operated by SPARC.

      The City states that it encouraged the owners of the Noble home to apply for

a CPU to allow its continued operation. It alleges, however, that the applicants


                                         28
apparently did not present any evidence to the Planning Commission regarding

whether the close proximity of the group homes would adversely affect the first

group home.

      For that reason, the City claims that the Commission found insufficient

evidence and recommended denial of the petition. The City asserts there is no

indication that bias against disabled persons was a consideration.

      The City further claims that when the City Council considered the issue

following the Commission’s recommendation at its December 20, 2016 meeting, no

evidence of bias was shown. The discussion was focused on the requirements of the

ordinance.

      When the facts are viewed in a light most favorable to the United States, the

Court finds that the evidence could show that the City disregarded its obligations

under the FHA by depriving persons with disabilities of their right to live in the

community by maintaining and enforcing what they now admit was a discriminatory

ordinance and refusing to grant an exception. Moreover, even if the City in 1990

did not believe the ordinance was discriminatory, there have been a number of court

decisions since then which found that enforcing space requirements against group

homes for persons with disabilities may violate the FHA. Accordingly, the City

could have been on notice by 2016 that the ordinance was potentially discriminatory.




                                         29
      Additionally, a group home for three residents fits squarely within the zoning

ordinance’s definition of family, which included residences of up to five unrelated

individuals, so it should have been allowed as of right. The fact that the City treated

group homes for persons with disabilities differently than similarly-sized homes of

persons without disabilities in violation of the FHA could be viewed to support a

civil penalty.

      Even if the law concerning the FHA’s disability provisions was unsettled in

1990, it was not unsettled in 2016. The Seventh Circuit had determined a decade

earlier that cities must consider and may be required to grant reasonable

accommodations to the requirements of their zoning ordinances under the FHA. See

Oconomowoc, 300 F.3d at 783-84; Wis. Cmty. Servs., Inc. v. City of Milwaukee, 465

F.3d 737, 748-49 (7th Cir. 2006). The City’s continuous efforts to shut down 2328

S. Noble despite this applicable case law could justify the assessment of a civil

penalty.

      Additionally, there is at least a question of fact regarding whether the City

Council’s discussion of the CPU petition focused on the requirements of the

ordinance. Based on the testimony of two aldermen, a reasonable fact finder could

find that the requirements of the ordinance was not the only consideration and that

the residents’ disabilities factored into the City’s decision.

      Actual damages


                                           30
      The City contends the United States cannot obtain money damages for any

“aggrieved persons” because no party has suffered any damages. The aggrieved

persons include: Mary Valencia, guardian of A.D., deceased; Noble Home resident,

J.I.; Lorraine Iocca, guardian of J.I.; Noble home resident J.M.; and William

McCombs, guardian of J.M. The City has issued no citations, served no notice of

violation, began no eviction proceedings, sent no letters and did not discuss this or

any other matter with the residents of the home. Since the Seventh Circuit ruled in

favor of the Plaintiffs, the City states that it amended its answer and began the

process of amending its ordinance and it no longer considers the Noble home to be

in violation of any ordinance.

      The City further notes that each of the guardians testified they had not begun

the process of searching for alternative housing. They incurred no expenses. Neither

they, nor their wards, suffered any physical injury to person or property.

      The FHA provides that in a case brought by the United States under § 3614(a),

a court “may award . . . monetary damages to persons aggrieved.” 42 U.S.C. §

3614(d)(1)(B). An “aggrieved person” includes “any person who claims to have

been injured by a discriminatory housing practice.” Id. § 3602(i)(1). The Seventh

Circuit has held that the United States may seek and obtain monetary damages for

any person who is harmed by a defendant’s discriminatory housing practice, as long

as the United States gives adequate notice to the defendant that it is seeking damages


                                         31
for such persons. See Balistrieri, 981 F.2d at 928, 935-36. The United States notes

that it disclosed in its Complaint and its discovery responses that it was seeking

damages for the residents of 2328 Noble and their guardians and for the provider,

IAG. The United States claims the evidence supports a finding that the residents of

2328 Noble, their guardians and IAG are entitled to damages.

      The City alleges there was no intent to discriminate, much less no intent to

cause emotional distress. The Seventh Circuit has “long held that emotional distress

caused by housing discrimination is a compensable injury under the Fair Housing

Act.” Balistrieri, 981 F.2d at 931. However, emotional distress is not presumed

from the fact of discrimination. See id. “A plaintiff must actually prove that he

suffers from emotional distress and that the discrimination caused that distress.” Id.

In certain circumstances, an aggrieved person’s testimony can be sufficient, either

alone “or in conjunction with the circumstances of the particular case, to establish

damages for emotional distress.” Id. at 932. If the defendant’s action is particularly

degrading or humiliating, it is easier to infer that a person would suffer humiliation

or distress as a result. See id. Accordingly, “somewhat more conclusory evidence

of emotional distress” can support an award for emotional distress. See id. In FHA

cases, the Seventh Circuit has “generally upheld awards for emotional distress

despite the lack of detailed description of that distress.” Id.




                                           32
      The City contends the only evidence of emotional distress in this case is

testimony from the guardians that they were worried they might have to move, or

that their respective wards were worried. However, the City took no action against

the residents and there was no threat of removal.

      The City claims that, to the extent there is any evidence of emotional distress,

it mostly arises from actions of neighbors to the Noble home. Lorraine Iocca

testified her son told her he was “shocked that people wouldn’t want him to live

there.” While two of the residents of the Noble home were nervous or worried, the

City alleges there is no medical evidence connecting that to the zoning proceeding.

      Each of the guardians testified about how their respective wards felt when

they learned it was possible that they might have to move because of the spacing

requirement. The guardians also discussed their own anxiety, worry and fear. Upon

viewing the evidence in a light most favorable to the non-movants, the Court finds

that the record contains evidence of emotional distress that could potentially support

an award of money damages to the residents of 2328 Noble and their guardians. To

the extent that the City alleges any distress experienced by the residents is due to

their interactions with their guardians and/or from the actions of neighbors, a jury

could still decide that the emotional distress relates back to the City’s discriminatory

ordinance and find that monetary damages could be warranted on that basis.




                                          33
Accordingly, the Court will deny the City’s motion to the extent it claims the

Plaintiff has not established the aggrieved parties suffered actual damages.

      Ergo, the Motion of Plaintiff United States of America for Summary

Judgment as to the liability of Defendant City of Springfield [d/e 91] is GRANTED.

      The Clerk will terminate the duplicative Motion for Summary Judgment [d/e

27] filed in Case Number 17-3278.

      The Defendant City of Springfield’s Motion for Summary Judgment [d/e 88]

is DENIED.

      The Clerk will terminate the duplicative Motion for Summary Judgment [d/e

26] filed in Case Number 17-3278.

      Within 90 days of the entry of this Order, the City of Springfield shall submit

a plan to remediate its violations of the Fair Housing Act.

ENTER: March 2, 2020

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                         34
